DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -4, 7-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vachon US2005/0263279.
Vachon teaches a method for monitoring downhole, comprising:
routing a hydraulic control line 34a to a downhole tool 36 to enable hydraulic actuation of the downhole tool (actuation on piston 50);
connecting a downhole pressure gauge 82 (described in ¶0030) to the hydraulic control line at a downhole location such that the downhole pressure gauge is less than 
determining a baseline pressure profile (the stored signals described in ¶0031) with respect to operation of the downhole tool; and
using data (Figure 4) from the downhole pressure gauge in comparison with the baseline pressure profile to determine operational characteristics of the downhole tool.
Using data (Figure 4) from the downhole pressure gauge comprises using the data to determine a malfunction of the downhole tool (wherein the term “malfunction” is broad, and thus is interpreted to include collection of pressure data in general to indicate operating status of the tool).
Using data from the downhole pressure gauge comprises using the data to monitor operational positions (the operational states of the sleeve valve 26 as described in ¶0028) of the downhole tool.
Using the data to determine health (wherein health and the above operational state are interpreted to be the same thing, since each indicate the status of the tool) of the downhole tool.
Routing the hydraulic control line to a downhole valve/ a flow control valve 26 (sleeve valve is shown in Figure 2, which is both a downhole valve and a flow control valve).
Routing a plurality of hydraulic control lines 34a and b to the downhole tool.
The system for monitoring, comprising:
A well string 22 deployed in a borehole, the well string comprising:

a sensor coupled to the hydraulic control line to monitor pressure in the hydraulic control line, the sensor being located permanently downhole proximate the tool; and
a control module 32 at the surface, the control module being configured to collect data from the sensor and to compare the data to a baseline pressure profile, the control module outputting indications of pressure deviation relative to the baseline pressure profile (as described above and in ¶0028).
The hydraulic control line comprises a plurality of hydraulic control lines 34a-b.
The sensor comprises a plurality of sensors ¶0030 (describes that the sensor can be attached to one or both control lines 34a and b).
The sensor comprises a downhole pressure/temperature gauge ¶0030 (wherein “pressure/temperature” is interpreted to be a pressure or temperature gauge).
The control module 32 is a surface control module as shown in Figure 1.
The control module outputs an indication of a problem with respect to actuation of the tool (wherein the term “problem” is broad and is interpreted to include different sleeve positions as described in ¶0031).
A method, comprising:
coupling the above described pressure sensor to the above described hydraulic line associated with the above described downhole tool positioned along the well string;
mounting the pressure sensor to the well string proximate the downhole tool as shown in Figure 2;
deploying the well string to a downhole location as shown in Figure 1;

based on the pressure data, determining an operational characteristic (sleeve position ¶0031) of the downhole tool during operation downhole.
Determining an operational position (sleeve position, as described above) of the downhole tool.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon in view of Needham US2014/0299316.
	Vachon teaches the invention substantially as claimed, as described above, but does not teach the data determines hydraulic control line leaks or buildup of precipitate on the downhole tool in a manner which resists operation of the downhole tool.
	Needham teaches a sensor 30 detection of a leak due to a drop of fluid pressure in a well tool 12 and detection of influx due to pressure increase ¶0028, downhole. 
	Such an influx could be considered to be precipitate, since unintended fluid inflows into the tool.
	It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Vachon in view of Needham to use the detected pressure data from the sensors to determine if there is a leak (such as when pressure decreases) or if there is an influx (such as when pressure increases, to cause precipitate) in the control line of Vachon, as a means for performing a pressure test (as described in ¶0026 of Needham).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williamson, et al. US2002/0027003 teaches a temperature and pressure sensor for use downhole.
Allen, et al .US2016/0097267 teaches detecting a leak due to pressure drops.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        3/4/2021